     Case 2:19-cv-01464-KJM-KJN Document 51 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       RICARDO BORBON,                                   No. 2: 19-cv-1464 KJM KJN P
12                         Plaintiff,
13              v.                                         ORDER
14       D. SMILEY, et al.,
15                         Defendants.
16

17             Plaintiff is state prisoner, proceeding without counsel, with a civil rights action pursuant to

18   42 U.S.C. § 1983. This action was previously set for a settlement conference before Magistrate

19   Judge Claire on October 29, 2019. The settlement conference was vacated because an interpreter

20   was not available to assist plaintiff.

21             Good cause appearing, the settlement conference is reset before Magistrate Judge Claire

22   for February 25, 2021, at 9:00 a.m. Defense counsel has agreed to make sure that an interpreter is

23   available to assist plaintiff during the settlement conference.

24             Because the settlement conference is reset, defendants’ summary judgment motion (ECF

25   No. 36) is vacated without prejudice to its reinstatement following the settlement conference, if

26   appropriate. 1

27
     1
       After reviewing defendants’ summary judgment motion, the undersigned has preliminarily
28   concluded that an evidentiary hearing may be required to determine whether administrative
                                                     1
     Case 2:19-cv-01464-KJM-KJN Document 51 Filed 11/02/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1.   A settlement conference is set for February 25, 2021, at 9:00 a.m., before Magistrate
 3               Judge Claire;
 4          2. Defense counsel shall make sure that an interpreter is available to assist plaintiff
 5               during the settlement conference; and
 6          3. Defendants’ summary judgment motion (ECF No. 36) is vacated.
 7   Dated: November 2, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   remedies were available to plaintiff on the grounds that plaintiff does not understand English.
                                                       2
